Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on December 27, 2021.
3.	Applicant’s amendment filed on December 27, 2021 has been received, entered into the record and considered. As a result of the amendment filed on 12/27/2021, claims 1, 4, 7-10, 13, 16-18 has been amended, claims 19-33 has been previously cancelled.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 12/27/2021, claims 1-18 are allowed.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Allowable Subject Matter
6.	Claims 1-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	In the examiner’s non-final office action dated on September 29, 2021 claims 1-3, 6-12 and 15-18 were rejected under 35 U.S.C. 103 based primarily on US 2014/0122586 A1 to Kao et al, and Fast Parallel Set Similarity Joins on Many-core Architectures to Sidney Ribeiro-Junior, Rafael David Quirino, Leonardo Andrade Ribeiro, Wellington Santos Martins; Universidade Federal de Goias, Brazil, December 03, 2017, hereinafter “Sydney”, claims 4-5 and 13-14 were rejected under 35 U.S.C. 103 based primarily on US 2014/0122586 A1 to Kao et al, and Fast Parallel Set Similarity Joins on Many-core Architectures to Sidney Ribeiro-Junior, Rafael David Quirino, Leonardo Andrade Ribeiro, Wellington Santos Martins; Universidade Federal de Goias, Brazil, December 03, 2017, hereinafter “Sydney, and US 2016/0239499 A1 to Nguyen et al.
	The claimed invention is directed toward a computer-implemented method, comprising: receiving, at an entity correlation system, a query for data related to relationships among a set of entities; obtaining, by a first processing unit of the entity correlation system, data stored at a storage device, the data comprising information about multiple entities; generating, at the first processing unit, a plurality of data arrays using the data obtained from the data storage device, wherein each data array of the plurality of data arrays: i) comprises parameter values for a respective plurality of entities; and ii) is configured for processing at a respective computing cell of a second processing unit; providing, at the entity correlation system, at least two data arrays of the plurality of data arrays to the second processing unit, the second processing unit being configured to execute a correlation algorithm to concurrently process the at least two data arrays at respective computing cells of the second processing unit; computing, at the second processing unit, a correlation score for the at least two data arrays based on calculations performed at the respective computing cells using the correlation algorithm and the parameter values for the plurality of entities; determining, at the entity correlation system, relationships among entities of the at least two data arrays based on the computed correlation score, wherein the relationships indicate overlapping attributes that exist among at least a subset of the entities, and providing data indicating the determined relationships among the entities in response to receiving the query.
	The prior art of record US 2014/0122586 A1 to Kao et al, Fast Parallel Set Similarity Joins on Many-core Architectures to Sidney Ribeiro-Junior, Rafael David Quirino, Leonardo Andrade Ribeiro, Wellington Santos Martins; Universidade Federal de Goias, Brazil, December 03, 2017, hereinafter “Sydney”, and US 2016/0239499 A1 to Nguyen et al. do not teach, show or suggest the feature of computing, at the second processing unit, a correlation score for the at least two data arrays based on calculations performed at the respective computing cells using the correlation algorithm and the parameter values for the plurality of entities; determining, at the entity correlation system, relationships among entities of the at least two data arrays based on the computed correlation score, wherein the relationships indicate overlapping attributes that exist among at least a subset of the entities, and providing data indicating the determined relationships among the entities in response to receiving the query in combination with other claimed features. 
An updated search of prior art in domains (EAST, Google, ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claim 1 and 10.               
The dependent claims 2-9 depending on independent claim 1, dependent claims 11-18 depending on independent claim 10 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167